Opinión disidente del
Juez Asociado Señor Rebollo López.
Me veo obligado a disentir de la opinión de la mayoría de este Tribunal aun cuando sea por medio de unas muy breves palabras.
La misma establece un precedente peligroso: resuelve este Tribunal que allí donde una ley dice $25 debe decir $50. La gama de posibilidades que abre esta decisión es ili-mitada; se me ocurre de momento que en un futuro a alguien se le pueda ocurrir que donde dice “delito menos grave” debe decir “delito grave”, o que donde dice “cinco años de prisión” deba decir “diez años de prisión”, etc.
En adición a ser en extremo peligroso, es totalmente innecesario: su corrección —si es que en realidad la inten-ción legislativa es la que indica este Tribunal— es senci-llísima: una simple enmienda a esos efectos por parte de nuestra Asamblea Legislativa.
La calificación del señor Registrador en el presente caso debería ser revocada.
—O—